Citation Nr: 1712201	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This case was previously before the Board in May 2016 when it was remanded for additional development.


FINDING OF FACT

During the period on appeal, the Veteran's PTSD did not manifest occupational and social impairment with deficiencies in most areas or an inability to establish or maintain any effective relationships with others in any aspect of life; or total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

The Veteran seeks an initial evaluation in excess of 50 percent disabling for PTSD. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD disability is currently evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

GAF scores of 41-50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case. 

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.

In October 2010 the Veteran filed a claim for a higher evaluation for PTSD.

In October 2010 the Veteran's mood and anxiety were reported to be stable.  Objectively the Veteran was well kept, had good eye contact, speech fluent and spontaneous, calm, mood okay, and affect was full range, bright and reactive.  He was mildly anxious.  Thought process was linear and thought content was reality based.  There was no suicidal or homicidal ideation.  Insight and judgment were good.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 60.

The Veteran was afforded a VA examination in March 2011.  The Veteran reported that he had been able to establish relationships with two women where he visits every two months.  He indicated that he had an inability to reside with anyone or be in close proximity due to his low frustration tolerance.  He stated that his relationship with his son was strained and they only interacted to coordinate contact with his grandchildren.  He has taken care of his grandchildren but reported that their loud play irritated him.  He felt comfortable the last time he was around his siblings and was able to get along with all of his siblings with the exception of his younger brother.  He resided near one of his brothers whom he will spend time with sporadically working on cars.  He admitted that he had become a recluse and spent most of his time by himself engaged in watching television or going for a walk.  He tried to stay away from people due to his increased irritability.  He had last had thoughts of suicide with no plan when his mother passed away.  He denied suicidal thoughts and stated that he had the desire to see his grandchildren grow up.  The Veteran reported anxiety in 2008 and described having a panic attack.  He reported increased anxiety and feelings of sadness in 2009 when his mother passed away.  He had not had any panic attacks since he moved.  He got four to five hours of sleep a night.  His sleep was disrupted due to nightmares two to three times a week and he was unable to get back to sleep.  He reported a reexperience of the traumatic events two days prior to the examination while driving.  He heard a loud thunder and began to sweat.  His heart began to race and he felt like he needed to run and hide.  He had to pull over for 15 to 20 minute to recollect himself.  A month prior he was sitting in a truck and heard the door of the truck drop which startled him.  He avoided crowds and did not like tight spaces.  He recalled seeing and hearing the screams of one of his fellow soldiers who was locked in a coffin by one of the commanders.  He avoided war movies and the local news.  He was startled by loud, sudden noises.  He had nightmares, intrusive memories, increased irritability, and startled easily.  He was retired and not working.  The Veteran denied that his unemployment was due to the mental disorder's effects.  

The Veteran was well groomed with good eye contact.  Psychomotor activity was calm.  Speech was goal directed and normal in rate and volume.  He was cooperative and easy to engage.  Affect was full in range, bright and reactive, and mildly guarded.  Mood was euthymic.  Attention was normal.  He was oriented times three.  Thought process was intact.  Thought content showed no delusions or hallucinations.  Judgment and insight were fair.  There were no homicidal or suicidal thoughts.  There was no inappropriate behavior.  He was able to maintain a minimum of personal hygiene.  He denied problems with activities of daily living, but he reported that he shopped early morning to avoid crowds and was afraid to fly.  Memory was good.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 60.

The examiner found that there was reduced reliability and productivity due to PTSD symptoms.  The examiner stated that although the Veteran was retired he had been aggressive and unable to control his impulses when amongst people.  

In February 2012, May 2012, November 2012, May 2013, November 2013, and February 2014 the Veteran was well kept with normal eye contact.  Psychomotor activity was calm, non-fidgety.  Speech was fluent and spontaneous.  Mood was "my nerves," "okay," "pretty good," and "alright."  Affect was full range, reactive, tense/anxious, and mildly tense and mildly anxious.  Thought processes were linear and goal directed.  Thought content was reality based.  There was no suicidal, violent, or homicidal ideation.  There were no hallucinations.  He was alert and cognition was grossly intact.  Insight and judgment were good.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50 to 55.  

In January 2015 the Veteran was well groomed with normal eye contact.  Psychomotor activity was calm, non-fidgety.  Speech was fluent and spontaneous.  Mood was depressed.  He could have irritability.  Affect was full range, reactive, mildly tense/anxious, and appeared to be at baseline.  Thought processes were linear and goal directed.  Thought content was reality based.  There was no suicidal, violent, or homicidal ideation.  There were no hallucinations.  He was alert and cognition was grossly intact.  Insight and judgment were good.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.

In April 2015, July 2015, November 2015, February 2016, and May 2016 the Veteran was well groomed with normal eye contact.  Psychomotor activity was calm, non-fidgety.  Speech was fluent and spontaneous.  Mood was described as "okay," "had a set back," and "alright."  Affect was moderately full range to full range, reactive, mildly tense/anxious, and appeared to be at baseline.  Thought processes were linear and goal directed.  Thought content was reality based.  There was no suicidal, violent, or homicidal ideation.  There were no hallucinations.  He was alert and cognition was grossly intact.  Insight and judgment were good.  The Veteran was diagnosed with PTSD and assigned a GAF score of 50.  

At the hearing before the undersigned in March 2016 the Veteran reported that he was unemployed and that he did not get along well with his family.  He reported that he woke up in cold sweats and that loud noises startled him.  He stated that he almost assaulted someone when he first moved to the area.  He did not belong to any social clubs.  He occasionally went to church but it was not permanent.  He did not feel comfortable going out with people and if invited to go somewhere he needed time to prepare.  He was not comfortable going out spontaneously.

The Veteran reported that he was unemployed since 1998.  He had worked for UPS as a driver.  He reported that it was forced retirement.  He stated that he could not work given the way he presently felt.  He stated that he did not like being around people.  When he was working he reported being on his own and that when he met someone that he did not get along with he would take a different route.

The Veteran reported that he had depression and that he had suicidal thoughts.  The Veteran indicated that he did not trust the prior VA examiner and due to this lack of trust may not have told that person exactly how he was feeling.  The Veteran reported panic attacks.  He reported memory problems such as forgetting names and phone numbers.  He also indicated that he could go to a store and forget what he went there for.  He stated that he had obsessional rituals described as rechecking the locks on the car and house doors.

Pursuant to the Board remand, the Veteran was afforded a VA examination in July 2016.  The examiner noted that regarding social functioning, he was currently involved in a romantic relationship with a female friend who lived in Virginia.  They had been seeing each other for approximately 4 years, and he visited her once every 2 months.  They go to the movies and to dinner.  He reported that she is emotionally supportive, and he denied major conflicts or arguments.  The Veteran said he did not see his family often but talked to his sister and a brother regularly on the telephone.  He reported having friends in New Jersey who he talked to on the phone.  The examiner stated that the Veteran described the maintenance of numerous effective interpersonal relationships, including with his siblings, his son, his grandchildren, and friends.  The Veteran reported that he avoided people as much as possible but is able to go the store as needed and walks daily.  He also attended church occasionally and goes to the movies and dinner with his female friend. There was no evidence of problems with routine behavior, self-care, or conversation.  

Regarding occupational functioning, the Veteran was not working at present and has not worked since 2007.  He had a stable work history and worked for 26.5 years as a driver for UPS before retiring due to a hemorrhoid condition.  After retiring from UPS, he worked for about 3.5 years driving a dump truck, which he stopped in 2007 due to a return of the hemorrhoid condition.  The examiner noted that it was possible that sleep problems (due in part to nightmares), mistrust of others, and exaggerated startle response could mildly impair the Veteran's ability to complete work-related tasks, particularly during times of significant stress.  However, there was no evidence that mental health symptoms impaired the Veteran's occupational functioning in the past. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran said his mood was "half normal or moody or sometimes I'm very moody."  The Veteran denied thoughts of wanting to harm himself or others.  He described his energy level as "normal," adding that he tries to walk daily.  There were no problems with psychomotor agitation or retardation observed.  The Veteran described normal worries about his son and grandchildren.  The Veteran reported that he can "walk away" when angry or upset.  He reported he had problems with sleep, and sometimes, he hears a "popping" in his left ear.  He reported that he wakes up in the middle of the night sometimes due to nightmares.  He had a disturbing dream about 3 to 4 times a week about "situations I've been in in my life."  He said sometimes the dreams are about Vietnam, and other times, they are about "bad accidents" he has seen.  He said he will never forget what he saw in Vietnam, and he thought about the experiences once every week or two.  He tried to stay away from the news, but wanted to know what was going on in the world.  He cannot stand "loud noises," which make him startled and "fidgety."  He reported that he felt the need to "be prepared at all times."  He said most of the time, this involved "staying away from people because you never can tell what people might do."  He reported that sometimes, his memory was poor, such as being unable to recall if he locked his door or turned off his car.  He said sometimes he forgets why he goes into a room, and sometimes, he forgets something at home after leaving in his car.  The examiner found no evidence of impairment in memory or concentration during the examination.

The Veteran's hygiene was good.  There were no unusual movements or gestures observed.  Speech was within normal limits in articulation, rate, tone, volume, and production.  Eye contact was appropriate.  The Veteran was alert, attentive, and oriented to person, place, time, and situation.  Attention and concentration were intact.  The Veteran's immediate, short-term, and long-term memory appeared intact.  He demonstrated an ability to engage in abstract thinking and was able to interpret a common proverb.  His thought process was logical and organized.  There was no evidence of hallucinations, delusions, or paranoia.  The Veteran described his mood over the past two weeks as "somewhat normal."  He displayed a full range of affect that was appropriate to the content of his speech.  

The Board finds that an evaluation in excess of 50 percent for PTSD is not warranted.  The Board acknowledges that during the period on appeal the Veteran's GAF score ranged from 50 to 60 representing mild to serious symptoms.  The Veteran's PTSD manifested impaired sleep, nightmares, anxiety, and low frustration tolerance.  With the exception of a notation of suicidal thoughts at the Veteran's hearing before the undersigned, the Veteran's treatment notes do not reveal any suicidal ideation.  Although the Veteran reported that he had an inability to reside with someone or be in close proximity with others, the Veteran was noted during the period on appeal to meet with family and then in July 2016 he was noted to speak with family regularly, have a relationship with and visit a female friend every two months, and to have friends in New Jersey.  The examiner noted that the Veteran described maintaining numerous effective interpersonal relationships, including with his siblings, his son, his grandchildren, and friends.  The Board notes that in March 2011 an examiner noted that the Veteran had been aggressive and unable to control his impulses when amongst people.  However, in July 2016 a VA examiner reported that the Veteran indicated that he could walk away when angry or upset.  It was noted in July 2016 that the Veteran's symptoms could possibly impair his ability to work.  However, the examiner reported that there was no evidence of the symptoms impairing the Veteran's occupational functioning in the past.

As such, the preponderance of the evidence reveals that the Veteran's PTSD does not manifest occupational and social impairment with deficiencies in most areas.  There is no impairment of thought process or thought content, interference with self care, daily activities, or self control.  He did not have an inability to establish or maintain effective relationships with others.  His symptoms did not indicate a loss of control over self care, behavior, or physical responses to emotion.  Lastly, the Veteran's symptoms do not manifest total occupational and social impairment.  Therefore, entitlement to an evaluation in excess of 50 percent for PTSD is denied.

The Board has also considered whether the PTSD rating issue should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's psychiatric disability.  Considering the lay and medical evidence, the Veteran's PTSD has manifested difficulty sleeping, anxiety, irritability, nightmares, and low frustration tolerance.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment are explicitly part of the schedular rating criteria.  All the impairment and symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" examples or symptoms in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has also considered whether the record raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the hearing before the undersigned, the Veteran indicates that he did not feel that he could work.  He reported that he did not like being around people.  However, the Veteran reported that his prior job as a driver allowed him to be on his own that he could do the job.  In March 2011 the Veteran denied that his unemployment was due to his mental disorder's effects.  In July 2016 the Veteran was noted to have retired from work at UPS due to a hemorrhoid condition and that he left subsequent work due to the return of the hemorrhoid condition.  The examiner noted that it was possible that some of the Veteran's symptoms could mildly impair his occupational ability but there was no evidence of this impairment in the past.  As such, the Board finds that the evidence is against a finding that the record raises a claim for TDIU as the evidence is against a finding that the Veteran is unemployable due to his PTSD.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


